CHARLES J. SCHUCK, Judge.
Claimant, Carl Rentschler, seeks to be reimbursed in the sum of $117.75 as damages, occasioned by a collision between a state road truck and an automobile owned and operated by the claimant. From the record as submitted it is shown that the state road truck in question was parked on state route no. 2, Brooke county, West Virginia, at about 11:30 at night on February 2, 1944, during the time of a heavy snowstorm. There were no lights or warning signals of any kind on the truck and from the statement as submitted by the claimant it was impossible to see the state road truck in question. Under the circumstances it would seem that the operator of the state road truck was negligent in not displaying proper warning signals, considering the time of the night and the conditions under which the accident happened.
The state road commission does not contest the claimant’s right to an award for the said amount, but concurs in the claim for that amount; and the claim is approved by the special assistant to the attorney general as one that should be paid. We have carefully considered the case upon the record submitted, and are of the opinion that it should be entered as an approved claim, and an award is made accordingly in the sum of one hundred seventeen dollars and seventy-five cents ($117.75).